Citation Nr: 1542758	
Decision Date: 10/05/15    Archive Date: 10/13/15	

DOCKET NO.  09-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastritis.

5.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973, with service in the Republic of Vietnam from September 1971 to March 1972.  Pertinent evidence of record is to the effect that, while in service, the Veteran served as a Scout Observer and an Armor Reconnaissance Specialist.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of February and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a rating decision of May 1989, the RO denied entitlement to service connection for back and left knee disabilities.  In a rating decision of July 1999, the RO once again denied entitlement to service connection for a back disability.  Finally, in rating decisions of January and May 2007, the RO denied entitlement to service connection for chronic tinnitus.  All of those decisions have now become final.

Since the time of the aforementioned rating decisions, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO continued its denial of entitlement to the benefits sought, and the current appeal ensued.  

In a decision of March 2012, the Board granted entitlement to service connection for the residuals of a traumatic brain injury.  At that same time, the Board remanded for additional development all issues currently before the Board, as well as the issues of entitlement to service connection for the residuals of a left eye injury and a total disability rating based upon individual unemployability.  The case is now, once more, before the Board for appellate review.  

In a rating decision of February 2013, the RO granted entitlement to service connection for exophoria/convergence insufficiency with dry left eye, photophobia, and diplopia.  At that same time, the RO additionally granted entitlement to a 100 percent schedular evaluation for service-connected posttraumatic stress disorder, which had previously been evaluated as70 percent disabling.  The Board is cognizant of the fact that, where there is a pending claim for a total disability rating based on individual unemployability, and the Veteran is subsequently awarded a 100 percent schedular evaluation, there is for consideration the Veteran's potential entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1114(s) (West 2015).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, in the case at hand, the Veteran is, in fact, already in receipt of special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) (West 2015).  Accordingly, the issue of entitlement to a total disability rating based upon individual unemployability has effectively been rendered moot.  

Finally, for reasons which will become apparent, the issues of entitlement to service connection for a gastrointestinal disorder (claimed as gastritis) and a right shoulder disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In an unappealed rating decision of May 1989, the RO denied entitlement to service connection for a left knee disabilities.  

2.  In an unappealed rating decision of July 1999, the RO once again denied entitlement to service connection for a back disorder.  

3.  In unappealed rating decisions of January and May 2007, the RO denied entitlement to service connection for chronic tinnitus.

4.  Evidence received since the time of the RO's May 1989 decision denying entitlement to service connection for a left knee disorder, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.

5.  Evidence received since the time of the RO's most recent decision in July 1999 denying entitlement to service connection for a back disorder, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.

6.  Evidence received since the time of the RO's most recent decision in May 2007 denying entitlement to service connection for tinnitus is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  

7.  It is as likely as not that the Veteran's tinnitus had its origin as the result of exposure to the same inservice acoustic trauma responsible for his currently service-connected sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  The decision of the RO in May 1989 denying entitlement to service connection for a left knee disorders is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The decision of the RO in July 1999 denying entitlement to service connection for a back disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

3.  The decisions of the RO in January and May 2007 denying entitlement to service connection for tinnitus are final.  38 U.S.C.A. §§ 5103, 5103A, 7015 (West 2014); 38 C.F.R. § 20.1103 (2015).  

4.  Evidence received since the RO's May 1989 decision denying entitlement to service connection for a left knee disabilities is new, but not material, and insufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Evidence received since the RO's July 1999 decision denying entitlement to service connection for a back disorder is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

6.  Evidence received since the RO's May 2007 decision denying entitlement to service connection for chronic tinnitus is both new and material, and sufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  With resolution of reasonable doubt in the Veteran's favor, chronic tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a videoconference hearing in December 2011, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for back and left knee disabilities, as well as for chronic tinnitus.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period of active military service, to include as the result of a motor vehicle accident in December 1972.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

In order to establish service connection for a claimed disability, there must be competent evidence that that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and materially evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the aforementioned rating decision in May 1989, it was noted that, while service medical records showed that the Veteran had been involved in a motorcycle accident, such records were negative for any complaints regarding the Veteran's back or left knee.  At the time of a VA examination in March 1989, the Veteran complained of constant low back pain, somewhat worse on the left side for the past 15 years, and often radiating down the left leg to the bottom of the left foot.  According to the Veteran, his back problem was "directly related" to the injury he suffered in Vietnam.  Current complaints centered on the Veteran's left leg, and, more specifically, his left hip, knee, and ankle.  The Veteran complained of generalized left knee pain, as well as left hip pain which had been present for the past 7 or 8 years.  On physical examination of the back, there was a question of some slight limp favoring the left leg.  However, gross examination of the Veteran's back was entirely within normal limits.  Gross inspection of the Veteran's left knee was similarly normal, with the Veteran able to extend his knee to zero degrees, with flexion to 130 degrees, considered to be "slightly reduced."  Based on such findings, and the fact that service treatment records failed to show any injury to the back or left knee while in service, service connection for back and left knee disabilities was denied.  

At the time of a subsequent rating decision in July 1999, it was noted that the Veteran claimed that his current back problems were due to an impact injury to the left side of his body in 1971; a second injury which occurred when he was propelled from a jeep and landed on his back and shoulder; and a third injury which occurred in a motor vehicle accident in Kansas in 1972, at which time he was "thrown from a jeep."  However, a review of service treatment records showed no treatment for any lower back injury or complaints.  Nor was there evidence of any traumatic event causing a lower back injury or complaints.  Noted at the time was that evidence submitted with the Veteran's claim failed to establish any medical link between his military service and his current low back pain.  While medical evidence submitted with the Veteran's claim showed treatment for chronic low back pain from December 1985 up to the present, this represented a gap of 12-plus years between the time the Veteran was released from service and treatment for his back problems.  Moreover, there was no statement from a physician showing and/or explaining a link between the Veteran's military service and his current back condition.  Rather, the evidence of record showed that the Veteran was in a motor vehicle accident in 1978 (at which time he apparently fractured his tibia and/or fibula).  In addition, the Veteran had worked at different occupations stressful to his back, including as a lobsterman and clam digger.  Based on such evidence, the RO concluded that the Veteran had failed to submit new and material evidence sufficient to reopen his previously-denied claim.  

At the time of a subsequent rating decision in January 2007, it was noted that, while administrative records showed that, while in service, the Veteran had served as an armor reconnaissance specialist assigned to the 1st Armor Battalion, service treatment records failed to show any complaints of tinnitus.  Moreover, VA outpatient treatment records covering the period from December 1998 through December 2006 were absent for any complaints of tinnitus.  Noted at the time of the January 2007 rating decision was that the Veteran had failed to report for a VA examination scheduled in conjunction with his claim for service connection.  Moreover, there was no current evidence associating the Veteran's claimed tinnitus with his period of active military service.  Accordingly, service connection for tinnitus was denied.

At the time of a subsequent rating decision in May 2007, it was noted that the Veteran's claim for service connection for tinnitus was considered reopened.  However, the evidence of record continued to show that the Veteran's tinnitus was neither incurred in nor aggravated by his military service.  In that regard, at the time of a VA audiometric examination in March 2007, the Veteran voiced complaints of tinnitus over the past 10 years.  While following audiometric examination, there was evidence of bilateral sensorineural hearing loss, the examiner indicated that there was no subjective or objective way to either prove or disprove the presence or absence of tinnitus.  Under the circumstances, the examiner utilized the report of time of onset and supporting documentation in reaching his conclusion.  The examiner indicated that the Veteran believed that his tinnitus began while in service, although he had not reported it to a physician until within the past 10 years.  The examiner additionally indicated that there was no mention of tinnitus in the Veteran's service treatment records, suggesting that the time of onset of the Veteran's tinnitus could be sometime after service.  Under the circumstances, the examiner was of the opinion that it was less likely than not the case that the Veteran's tinnitus was related to noise exposure during his active military service.  Accordingly, entitlement to service connection for chronic tinnitus was denied.  Significantly, all of the aforementioned rating decisions were adequately supported by and consistent with the evidence then of record, and have now become final.  

Evidence received since the time of the RO's May 1989 decision denying entitlement to service connection for back and left knee disabilities, and the July 1999 decision denying entitlement to service connection for a back disorder, consisting, for the most part, of VA and private treatment records and examination reports, as well as the testimony of the Veteran and his spouse at a hearing before the undersigned Veteran's Law Judge in December 2011, while "new" in the sense that it was not previously of record, is not "material."  More specifically, while recently submitted evidence shows continuing treatment primarily for the Veteran's low back disability, in addition to his left knee problems, such evidence fails to document any relationship between the aforementioned pathology and the Veteran's period of active military service.  Significantly, following a VA examination in June 2009, which examination involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that the Veteran's degenerative disc disease of the lumbar spine and left knee strain were unrelated to his inservice motor vehicle accident.  Under the circumstances, the Board is of the opinion that the evidence received since the time of the aforementioned rating decisions in May 1989 and July 1999 denying entitlement to service connection for the Veteran's back and left knee disabilities does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claims.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  Accordingly, the appeal regarding the issues of entitlement to service connection for back and left knee disabilities must be denied.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran argues that his current low back and left knee disabilities had their origin during his period of active military service, to include as a result of an inservice motor vehicle accident.  However, there currently exists no persuasive evidence that the disabilities in question had their origin during, or are in anyway the result of, the Veteran's period of active military service.  The Veteran's statements, and those of his spouse, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran and his spouse, as lay persons, are not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his spouse possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In contrast, evidence received since the RO's most recent decision in May 2007 denying entitlement to service connection for chronic tinnitus is both "new" and "material."  More specifically, since the time of the May 2007 decision, there have been submitted various records showing continuing complaints of tinnitus.  Moreover, while it is true that, following a VA examination in June 2009, it was the opinion of the examiner that the Veteran's tinnitus, which reportedly began around or about 1998, was unrelated to his inservice jeep accident in December 1972, following a more recent VA examination in April 2012, no opinion was offered regarding the nature and etiology of the Veteran's tinnitus.  Such evidence, while admittedly ambiguous, provides, at a minimum, a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.  

Having determined that new and material evidence has been received sufficient to reopen the Veteran's previously-denied claim for service connection for tinnitus, the Board must now turn to a "de novo" review of all pertinent evidence of record.  

In that regard, service treatment records are admittedly negative for any evidence of chronic tinnitus.  However, and as previously noted, while in service, the Veteran served as a Scout Observer and an Armor Reconnaissance Specialist, occupations in which he was presumably exposed to noise at hazardous levels.  While it is true that, over the course of time, various VA examiners have found the Veteran's tinnitus unrelated to inservice noise exposure or his December 1972 motor vehicle accident, service connection has, in fact, been granted for bilateral sensorineural hearing loss secondary to inservice acoustic trauma.  Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that the Veteran's current tinnitus is as likely as not the result of the same inservice noise exposure responsible for his already service-connected sensorineural hearing loss.  Under the circumstances, an award of service connection for chronic tinnitus is in order.  


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a back disorder is denied.  

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a left knee disorder is denied.  

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Entitlement to service connection for chronic tinnitus is granted.  

REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a chronic gastrointestinal disorder (claimed as gastritis), and a right shoulder disability.  However, a review of the record raises some question as to the exact nature and etiology of the disabilities in question.  More specifically, at this point in time, it is unclear whether the Veteran does, in fact, suffer from chronic right shoulder and/or gastrointestinal disabilities, and, if so, whether such disabilities are in any way related to his period of active military service.

In that regard, service treatment records are negative for evidence of a chronic gastrointestinal disorder or right shoulder pathology.  However, since the time of the Veteran's discharge from service, there has been noted the presence of osteoarthritis of the right shoulder, as well as mild gastritis and/or "possible" peptic ulcer disease.  Significantly, at the time of a VA examination in April 2012, it was noted that the Veteran could hardly use his right (or left) arm due to pain.  Moreover, during the course of the aforementioned hearing in December 2011, the Veteran appeared to be arguing that he had, in fact, developed right shoulder problems in attempting to compensate for his service-connected left shoulder pathology.  See Transcript, page 7.  

Regarding his claimed gastrointestinal disorder, the Veteran argues that, to the extent he experiences such problems, they are in fact the result of medication prescribed for his various service-connected disabilities.  In that regard, service connection is currently in effect for posttraumatic stress disorder; migraine headaches; postoperative residuals of left shoulder surgery; a left eye disability; bilateral hearing loss; residuals of traumatic brain injury; and chronic tinnitus.  Significantly, to date, the RO has yet to consider the Veteran's argument regarding the relationship, if any, between medication for his service-connected disabilities and his current gastrointestinal pathology.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claims.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2013, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded VA joints and gastrointestinal examinations by appropriate examiners in order to more accurately determine the exact nature and etiology of his claimed right shoulder and gastrointestinal disabilities.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last-known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned joints examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable right shoulder disability, and, if so, whether that pathology is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected left shoulder disability.  

Following completion of the gastrointestinal examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable gastrointestinal disorder (to include gastritis and peptic ulcer disease), and, if so, whether that pathology is at least as likely as not proximately due to, the result of, or aggravated by medication prescribed for the Veteran's various service-connected disabilities.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for a chronic right shoulder disorder and chronic gastrointestinal disorder (to include gastritis and/or peptic ulcer disease).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in February 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


